DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


The Amendment filed April 22, 2022 has been entered. Claims 1, 3-4, 6-12, 15-22 and 24-26 are pending. Claims 1, 3, 6-12, and 15-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim. Claims 4 and 24 have been amended.  Claim 23 has been canceled. Claims 25-26 are new. 


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


 	Claims 4 and 20-24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to natural phenomenon, a dead crushed beetle, without significantly more. The claims recite a composition directly related to the nutritional profile of an edible beetle as evidenced by Yang et al. (Nutritional Composition and Protein Quality of the Edible Beetle, J INsent Sci. 2014; 14: 139; Jan. 1, 2014. Retrieved from the Internet: URL <https://www.ncbi.nlm.nih.gov/pmc/articles/PMC4684676/>) (See Table 1). This judicial exception is not integrated into a practical application because the claims are directed to a composition alone and do not recite any additional elements that are outside the scope of the nutritional composition of a beetle. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because they merely recite that the composition is obtained from an insect (claim 4) and further recite the amounts of crude protein, chitin, ash, fat and moisture, which all fall within the scope of a dead crushed beetle as taught by Yang (See Table 1). 

    PNG
    media_image1.png
    183
    657
    media_image1.png
    Greyscale







Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4, 20-22 and 24-26 are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (Nutritional Composition and Protein Quality of the Edible Beetle, J INsent Sci. 2014; 14: 139; Jan. 1, 2014. Retrieved from the Internet: URL <https://www.ncbi.nlm.nih.gov/pmc/articles/PMC4684676/>).
Regarding claims 4 and 25, Yang discloses an edible beetle composition comprising a solid fraction of 71% by weight crude protein, thus falling within the claimed range of at least 71%, and 10.5% by weight chitin, while the instant claim requires 0.1 to 2% by weight chitin (Table 1 under Results and Discussion). Yang teaches that the composition is a powder as the beetles are ground in a mill (1st Paragraph under Materials and Methods).


    PNG
    media_image1.png
    183
    657
    media_image1.png
    Greyscale


Yang further teaches that the composition of the beetle is dependent upon the type of insect and can vary (Table 6 and last paragraph on page 8).
 It would have been obvious to one of ordinary skill in the art to vary the amount of chitin depending on the type of insect used for the composition as taught by Yang. Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.).
While Yang teaches a similar composition as claimed, Yang fails to teach the amount of soluble proteins. As taught by Yang, the amount of each component in the composition is dependent upon the species of insect used. Therefore, it would have been obvious to one of ordinary skill in the art to vary the amount of soluble protein depending on the type of insect used. 
It further would have been obvious to one of ordinary skill in the art to vary the molecular mass of the protein depending on the type of insect used. Yang teaches a similar composition as claimed that comes from beetles, which is the same insect used by the instant invention, and therefore the molecular mass of the proteins in Yang would be similar as claimed. Furthermore, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. As stated above, Yang clearly teaches that the amount of each component in the nutritional profile of a beetle can vary depending on the species and therefore it would have been obvious to one of ordinary skill in the art to vary the molecular mass of the composition depending on the species of insect used.  
Regarding claim 20, as stated above, Yang discloses an edible beetle composition comprising a solid fraction of 71% by weight crude protein, while the instant claim requires an amount of at least 73% by weight. 
Yang further teaches that the composition of the beetle is dependent upon the type of insect and can vary (Table 6 and last paragraph on page 8).
 Therefore, would have been obvious to one of ordinary skill in the art to vary the amount of crude protein depending on the type of insect used for the composition as taught by Yang. Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.)
Regarding claim 21, Yang additionally teaches that the fat content is 3.8% by weight (page 4 Table 1), while the instant claims require between 5 and 17%. Yang further teaches that the fat content is insects varies among species and can range from 7 to 77% (page 4 para 2), thus overlapping the claimed range. It would have been obvious to one of ordinary skill in the art to vary the fat content depending on the species of insect used from the composition as Yang teaches that the amount of fat and vary widely. 
As stated in MPEP 2144.05: Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical.
Regarding claim 22, Yang further teaches that the beetle composition has an ash content of 5.5% by weight (page 4, Table 1), thus falling within the claimed range of 1 to 10% by weight.  
	Regarding claims 24 and 26, as stated above, Yang teaches a composition comprising a solid fraction of proteins, lipids, and ash. 
	Yang discloses an edible beetle composition comprising a solid fraction of 71% by weight crude protein, an ash content of 5.5% by weight (page 4, Table 1), and a fat content is 3.8% by weight (page 4 Table 1). 
With respect to the exact amounts, Yang further teaches that the composition of the beetle is dependent upon the type of insect and can vary (Table 6 and last paragraph on page 8).
 Therefore, would have been obvious to one of ordinary skill in the art to vary the amount of crude protein depending on the type of insect used for the composition as taught by Yang. Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.)
While Yang teaches a similar composition as claimed, Yang fails to teach the amount of soluble proteins. As taught by Yang, the amount of each component in the composition is dependent upon the species of insect used. Therefore, it would have been obvious to one of ordinary skill in the art to vary the amount of soluble protein depending on the type of insect used. 
It further would have been obvious to one of ordinary skill in the art to vary the molecular mass of the protein depending on the type of insect used. Yang teaches a similar composition as claimed that comes from beetles, which is the same insect used by the instant invention, and therefore the molecular mass of the proteins in Yang would be similar as claimed. Furthermore, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. As stated above, Yang clearly teaches that the amount of each component in the nutritional profile of a beetle can vary depending on the species and therefore it would have been obvious to one of ordinary skill in the art to vary the molecular mass of the composition depending on the species of insect used.  


Response to Arguments
Applicant’s arguments have been fully considered but were not found persuasive.
Applicant argues with respect to the 101 rejection that the claimed composition has different characteristics and specific attributes that are not represented by a naturally-occurring beetle powder. Applicant further states that Yang does not teach the exact same chitin content and other attributes as claimed.
This is not found persuasive as applicant is arguing process limitations in a product claim. Therefore, applicant’s arguments are not commensurate in scope with the claims. Applicant states that the claimed composition is different than Yang as it has been treated, i.e. blanched, pressed, dried, and ground. However, applicant has not shown how the “treatment” process produces a different product over the prior art. Yang clearly teaches that a naturally occurring beetle comprises the claimed compositional components, such as proteins, chitin, moisture, ash and fat, and therefore the product as claimed reads on a naturally occurring product. 
With respect to the amount of protein, chitin and fat, variations in the amount of fat, chitin and protein do not make the claims patent eligible unless there are new or unexpected results regarding the claimed amounts. Yang clearly teaches an edible beetle having a protein and ash content within the claimed ranges. Yang further disclose other samples taken from different areas that have a fat content (See Table 1 “Other Samples”) within the claimed range as well as different amounts of protein. Therefore, the variations in the amounts are obvious over the prior art due to the exact species of beetle and the area where the beetle is from. 

    PNG
    media_image1.png
    183
    657
    media_image1.png
    Greyscale

Further, the claimed beetle powder is merely a mixture of natural products and does not provide anything more than natural products. As stated above, Yang clearly teaches that different beetles from different parts of the world comprise varying amounts of protein, fat, and chitin, and therefore, as the claimed product does not undergo any change or transformation, the product as claimed is merely a sum of all the components of a naturally occurring beetle. 
The examiner points to Funk Brothers Seed Co. v. Kalo Inoculant Co., 333 U.S. 127, 131 (1948), discussed in Myriad Genetics, 133 S. Ct. at 2117 (explaining that the bacterial mixture of Funk Brothers “was not patent eligible because the patent holder did not alter the bacteria in any way”). The claimed powder is similar to the novel bacterial mixture of Funk Brothers, which was held ineligible because each species of bacteria in the mixture (like each component in the peptide-carrier mixture) continued to have “the same effect it always had”, i.e., it lacked markedly different characteristics. Therefore, the claimed beetle powder is merely a mixture of natural products as each component in the beetle has the same effect it always had, thus lacking markedly different characteristics from their naturally occurring counterparts, e.g., because there are no changes in structure, function, or other characteristics.
Applicant further states that the claimed powder produces new and unexpected results. This is not found persuasive as no criticality has been demonstrated regarding the claimed compositional proportions. Further, applicant has not compared the instant invention to the closest prior art to show that the claimed beetle powder is not the same or obvious over the prior art (See MPEP 716). 
Yang discloses a naturally occurring beetle comprising the same composition in similarly claimed ranges. Yang further teaches that the beetle composition can be used as a protein source for animals. Therefore, there is nothing unexpected regarding the claimed invention with the claimed compositional proportions absent a showing otherwise. 

Applicant’s arguments with respect to the 103 rejection have been fully considered but were not found persuasive.
Applicant argues that Yang teaches away from the claimed compositional profile as Yang teaches a different fat and chitin content than what is claimed. 
This is not found persuasive. Yang clearly teaches an edible beetle having a fat content right outside the claimed range. Yang further disclose other samples of the same species of beetle taken from different areas that have a fat content (See Table 1 “Other Samples” below) within the claimed range. Therefore, the variations in the amount of fat and chitin are obvious over the prior art depending on the exact species of beetle and the area where the beetle is from. Further, variations in the amount of fat chitin do not make the claims patents eligible unless there are new or unexpected results regarding the claimed amounts. Applicant has not shown any criticality regarding the claimed proportions and therefore the beetle powder as claimed is merely an obvious variant over the prior art. 

    PNG
    media_image1.png
    183
    657
    media_image1.png
    Greyscale

Applicant further argues that Yang teaches widely varying ranges of protein, wherein one range regarding a specific species of beetle teaches away from the claimed range. 
This is not found persuasive as Yang discloses an edible beetle composition comprising 71% by weight crude protein, thus falling within the claimed range of at least 67% (See Table 1 above). While Yang may show that different species of beetles have different protein contents, the claims do not limit the species of beetle used to make the beetle powder. The claims merely recite a “solid fraction comprising at least 71% by weight proteins”. Merely because Yang discloses a different beetle having a lower amount of protein does not constitute a teaching away especially as Yang clearly teaches a beetle having a protein content within the claimed range (Table 1). Yang clearly shows an exemplary beetle having a protein content within the claimed range and therefore meets the claimed limitation.
Applicant argues on pages 13-16 that the claimed beetle powder has unexpected and superior properties as it has the ability to replace all fishmeal in an aquaculture feed.
This is not found persuasive as applicant’s arguments are not commensurate in scope with the claims. The claims do not require that the beetle powder is an aquaculture feed. Further, this is merely intended use of the beetle powder. Applicants attention is drawn to MPEP 2111.02 which states that intended use statements must be evaluated to determine whether the intended use results in a structural difference between the claimed invention and the prior art. Only if such structural difference exists, does the recitation serve to limit the claim. If the prior art structure is capable of performing the intended use, then it meets the claim.   It is the examiner's position that the intended use recited in the present claims does not result in a structural difference between the presently claimed invention and the prior art and further that the prior art structure is capable of performing the intended use.  Given that Yang discloses beetle powder as presently claimed, it is clear that the beetle powder of Yang would be capable of performing the intended use, i.e. fishmeal in an aquaculture feed, presently claimed as required in the above cited portion of the MPEP. 
Additionally, Yang discloses that the composition is a protein and mineral feed for animal (Abstract) and therefore there is nothing superior or unexpected regarding feeding the beetle composition of Yang to animals. 
Furthermore, applicant has not compared to closest prior art to show that the instant invention has superior and unexpected properties over the prior art. Applicant is merely stating that the claimed beetle powder is superior without comparing it to the closest prior art to show that it is unexpected over the prior art. Picking and choosing what applicant wishes to compare it to, to show that it has different characteristics over naturally-occurring beetles does not negate that fact that Yang discloses a beetle composition comprising the same compositional proportions as claimed and therefore absent a showing comparing the claimed beetle powder to the composition taught in Yang, this argument is not found persuasive. 
Applicant further argues that Yang fails to teach the amount of soluble proteins relative to the total weight of proteins. 
As stated above in the rejection, the examiner acknowledges that Yang fails to specifically disclose the amount of soluble proteins. However, Yang discloses a beetle composition having a protein content within the claimed range and therefore, as both Yang and the instant invention are merely directed towards a naturally occurring beetle powder, the amount of soluble proteins in Yang would be similar to what is claimed. Applicant has not shown how the claimed beetle powder is markedly different from a naturally occurring beetle composition and therefore, absent a showing otherwise, the beetle composition of Yang inherently has the claimed amount of soluble proteins. 
Further, Yang clearly teaches that the composition of beetles varies by species and location and therefore it is well within the ordinary skill in the art to provide a beetle composition with the claimed amount of soluble proteins by varying the species and/or location of the species. 
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). In the instant case, Yang discloses a beetle powder having the same composition as claimed, which was known in the art at the time the claimed invention was made.
For the above reasons, the 101 and 103 rejections are maintained.

Conclusion
No claims are allowed. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE A COX whose telephone number is (571)270-1075.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on (571) 270-3149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEPHANIE A COX/           Primary Examiner, Art Unit 1791